department of the treasury internal_revenue_service washington d c oct se ep ea tq tax_exempt_and_government_entities_division u i l krerekrreerererer kreeeerereererer krekrekrererererkeer attention rrrekkkkkkkekekk rerekerrerererek legend participant a krkekeeekreererekre employer m krkkkekkerekkekekek plan x krekkkrerrekreek dear brkerererkerekrrerere this letter is in response to your letter dated date which was received in our office on date and supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a ruling concerning a proposed loan from plan x under sec_72 of the internal_revenue_code employer m participates in plan x which you describe as a multiplemployer plan that you represent meets the requirements of code sec_401 plan x’s most recent favorable determination_letter is dated date under the terms of plan x an individual_account is established for each participant plan x provides that a participant's right to his or her accrued_benefits derived from contributions are fully vested when those contributions are received and credited to his or her individual_account in date the board_of trustees of plan x amended it to allow participants to make loans from plan x you represent that plan x after adoption of the loan program has made loans to participants and that some participants have defaulted on those loans spreecerrrrrrrrrr rrr daw in date participant a made a request to receive a loan from plan x participant a prior to date defaulted on a loan and it was deemed distributed under sec_1_72_p_-1 q a-4 of the income_tax regulations you represent that the current loan request made by participant a meets the requirements of code sec_72 however a question has arisen as to whether or not participant a’s receipt of funds from the pending loan request will be treated as a loan that satisfies code sec_72 unless repayment is made by payroll withholding and adequate security is received from participant a in accordance with sec_1_72_p_-1 q a-19 b of the regulations even though prior to date participant a defaulted on a loan which was deemed distributed code sec_72 provides that if during any taxable_year a participant or beneficiary receives directly or indirectly any amount as a loan from a qualified_employer_plan such amount shall be treated as having been received by such individual as a distribution under the plan code sec_72 provides in general that paragraph shall not apply to any loan to the extent that such loan does not exceed a certain dollar amount is required to be repaid within five years unless such loan is used to acquire a dwelling_unit and requires substantially level amortization of such loan over the term of the loan sec_1_72_p_-1 q a-19 b of the regulations provides that if a loan is deemed distributed to a participant or beneficiary under sec_72 and has not been repaid such as by a plan offset then no payment made thereafter to the participant or beneficiary is treated as a loan for purposes of sec_72 unless the loan otherwise satisfies sec_72 and this section and either of the following conditions is satisfied i ii the plan receives adequate security from the participant or beneficiary that is in addition to the participant’s or beneficiary's accrued_benefit under the plan there is an arrangement among the plan the participant or beneficiary and the employer enforceable under applicable law under which repayments will be made by payroll withholding sec_1_72_p_-1 q a-22 d of the regulations provides in pertinent part that sec_1_72_p_-1 q a-19 b of the regulations is effective to assignments pledges and loans made on or after date in this case participant a has requested a loan from plan x that you represent meets the requirements for a loan under code sec_72 you also represent that participant a prior to date defaulted on a loan and it was deemed distributed under sec_1_72_p_-1 q a-4 of the regulations seanaeeneaeereue assuming participant a has not repaid the prior loan a subsequent payment to him would not satisfy the requirements of code sec_72 unless the requirements of sec_1_72_p_-1 q a-19 b of the regulations are satisfied with respect to the pending loan request even though the default and the deemed_distribution of the prior loan all occurred prior to date this ruling assumes that plan x satisfies the requirements for qualification under code sec_401 at all times relevant to this transaction this ruling does not express an opinion as to whether the proposed loan would result in a prohibited_transaction under code sec_4975 no opinion is expressed as to the tax treatment of the transaction described herein under the provision of any other section of either the code of regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney form on file in this office if you have any questions about this ruling please contact rrereereeraree aria er ee ree eeere sf et ed das td sincerely yours signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of this ruling notice of intention to disclose
